Citation Nr: 0500979	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  02-05 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a disability manifested 
by syncopal episodes. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from July 1972 to August 
1973.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Muskogee, Oklahoma, (hereinafter RO).  

In April 2004, a hearing was held at the RO before the Acting 
Veterans Law Judge signing this document, who was designated 
by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002).   


REMAND

The veteran contends that service connection is warranted for 
a disability manifested by syncopal episodes.   In general, 
applicable laws and regulations provide that service 
connection may be granted for disability resulting form a 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That a 
condition or injury occurred in service alone is not enough; 
there must be disability resulting from that condition or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  It is 
unclear from a review of the record whether the veteran has a 
current disability involving syncopal episodes, and the Board 
concludes that a VA examination is necessary to determine if 
he has such current disability in order to comply with the 
duty to assist provisions of the Veterans Claims Assistance 
Act (VCAA).  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 3.159 
(c)(4).  The veteran also authorized the VA to obtain records 
from the Social Security Administration in a statement 
received in May 2004, and the Board concludes that these 
records must be obtained to comply with the VCAA.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

As the issue in this case potentially involves entitlement to 
service connection on the basis of aggravation of a pre-
service disability, this remand will afford the RO the 
opportunity to apply a precedent opinion of the VA Office of 
General Counsel and a decision by the United States Court of 
Appeals for Veterans Claims, both issued after the April 2002 
statement of the case in the present matter.  See Cotant v. 
Principi, 17 Vet. App. 116 (2003); VAOPGCPREC No. 3-2003 
(July 16, 2003), holding that the presumption of soundness 
may only be rebutted by showing both pre-service existence 
and no in-service aggravation.  Initial consideration of 
these principles by the RO, rather than the Board, will avoid 
any potential prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify the veteran if 
further action is required on his part. 


1.  The RO should obtain the veteran's 
Social Security records and associate them 
with the claims file.  

2.  The veteran should be afforded an 
appropriate VA examination to determine if 
he has a current disability manifested by 
syncopal episodes, or a related disorder.  
If such current disability exists, the 
examiner should, based on a review of the 
clinical history documented in the claims 
folder and the examination of the veteran, 
provide an opinion as to whether such a 
disability pre-existed service, and if so, 
whether it was aggravated (i.e., did it 
undergo permanent worsening, as opposed to 
temporary flare-ups) in service.  

3.  Following the completion to the 
extent possible of the development 
requsted above, the RO should 
readjudicate the claim for service 
connection for a disability manifested by 
syncopal episodes.  If this claim remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
addressing the claim on appeal.  The SSOC 
should include a summary of the evidence 
and discussion of all pertinent 
regulations, including the evidence 
obtained as a result of the development 
requested above; the principles of 
Cotant, 17 Vet. App. at 116 (2003); 
VAOPGCPREC No. 3-2003; and the VCAA.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




